BIJUR, J.
Plaintiffs sued defendant for a trespass committed by one of its agents in entering upon the plaintiffs’ premises and shutting off the gas. While such action was not justified because of nonpayment of bills for gas, it was warranted by plaintiffs’ refusal to make a reasonable deposit, as requested by defendant, to secure the amount of gas “required or proposed to be used for two calendar months.” Plaintiffs made an original deposit of $25, and when, in the course of some six months, it developed that their bills ran from $20 to $30 a month, the defendant twice demanded an additional deposit of $24, which plaintiffs refused to make. Under sections 63 and 65 of the Transportation Corporations Law, the defendant was justified in shutting off the gas. See, also, Ford v. Brooklyn Gas Light Co., 3 Hun, 621.
Judgment reversed, and new trial granted, with costs to appellant to abide the event.
GUY, J., concurs. SEABURY, J., dissents.